Case 2:18-cr-00008-MSD-DEM Document 91 Filed 09/03/21 Page 1 of 15 PageID# 534



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF VIRGINIA
                          Newport News Division

TASHAYLA NICOLE CAMERON,

                   Petitioner,
                                                        Civil No. 2:19cv691
v.                                                   Criminal No. 2:18cr8

UNITED STATES OF AMERICA,

                   Respondent.


                            OPINION AND ORDER

      This matter is before the Court on Tashayla Nichole Cameron’s

(“Petitioner”) pro se motion to Vacate, Set Aside, or Correct

Sentence pursuant to 28 U.S.C. § 2255.        ECF No. 69.       The Government

filed a brief in opposition to Petitioner’s motion, ECF No. 74, and

Petitioner has not filed a reply.       For the reasons set forth below,

Petitioner’s § 2255 motion is DISMISSED AND DENIED.

                    I. FACTUAL AND PROCEDURAL HISTORY

      On March 5, 2018, Petitioner pled guilty, pursuant to a written

plea agreement, to one count of Possessing Ammunition by a Convicted

Felon, in violation of Title 18 United States Code § 922(g)(1).

ECF No. 30.    On August 2, 2018, Petitioner was sentenced to twenty-

four (24) months imprisonment followed by three (3) years of

supervised release.     ECF No. 58.    Petitioner did not file a direct

appeal.

      Petitioner    began   her   federal   habeas    efforts    by   filing   a

“motion requesting acquittal,” ECF No. 65, which Petitioner later
Case 2:18-cr-00008-MSD-DEM Document 91 Filed 09/03/21 Page 2 of 15 PageID# 535



elected to “reclassify” as a § 2255 motion, ECF No. 67.           Petitioner

thereafter submitted a § 2255 motion on the standardized § 2255

form for use by pro se litigants.          ECF No. 69.   Petitioner’s motion

and earlier filing advance two claims: (1) that her § 922(g)

conviction is invalid pursuant to Rehaif v. United States, 139 S.

Ct. 2191 (2019); and (2) that her counsel rendered ineffective

assistance    for   failing   to   raise    a   Rehaif-like   claim.   After

obtaining a briefing extension, the Government filed a brief in

opposition conceding that Petitioner’s § 2255 motion is timely due

to retroactivity principles.       ECF Nos. 70-71, 74.        The Government,

however, opposes Petitioner’s motion on procedural and substantive

grounds, with Petitioner offering no response to the Government’s

opposition. 1   ECF No. 74.

                         II. STANDARD OF REVIEW

      A federal prisoner, in custody, may collaterally attack her

sentence or conviction by moving the district court “to vacate, set

aside or correct the sentence.”           28 U.S.C. § 2255(a).     To obtain

such relief, a petitioner must prove by a preponderance of the

evidence that her sentence or conviction was “imposed in violation

of the Constitution or laws of the United States,” that the district

court “was without jurisdiction to impose such sentence,” that the

sentence exceeds “the maximum authorized by law,” or that the


1 Petitioner has been released from incarceration; however, she is currently
serving a term of Supervised Release and the Government acknowledges that
Petitioner’s habeas motion remains ripe for consideration.
                                      2
Case 2:18-cr-00008-MSD-DEM Document 91 Filed 09/03/21 Page 3 of 15 PageID# 536



sentence or conviction is “otherwise subject to collateral attack.”

Id.; Miller v. United States, 261 F.2d 546, 547 (4th Cir. 1958).

Because a § 2255 motion “is ordinarily presented to the judge who

presided at the original conviction and sentencing . . . the judge’s

recollection of the events at issue” may inform the resolution of

the motion.    Blackledge v. Allison, 431 U.S. 63, 74 n.4 (1977).

      A § 2255 motion is, in essence, a statutory federal habeas

corpus action that enables a petitioner to collaterally attack her

sentence or conviction through the filing of a new proceeding, as

contrasted with a direct appeal.       United States v. Hadden, 475 F.3d

652, 663 (4th Cir. 2007).       The existence of the right to pursue a

collateral attack does not displace a direct appeal as the “usual

and customary method of correcting trial errors.”                United States

v. Allgood, 48 F. Supp. 2d 554, 558 (E.D. Va. 1999).                   On the

contrary,    with limited    exceptions,    a   petitioner    advancing    new

claims asserted for the first time in a § 2255 motion “must clear

a significantly higher hurdle than would exist on direct appeal.”

United States v. Frady, 456 U.S. 152, 166 (1982).

      The   “higher   hurdle”   applies   because,   once    a    petitioner’s

opportunity to pursue a direct appeal has been waived or exhausted,

there is “a final judgment [that] commands respect.”               Id. at 165-

66.    Accordingly, the doctrine of procedural default generally

prevents a district court from reaching the merits of § 2255 claims

that could have been raised on direct appeal unless a petitioner


                                      3
Case 2:18-cr-00008-MSD-DEM Document 91 Filed 09/03/21 Page 4 of 15 PageID# 537



can show: (1) “cause” excusing the failure to directly appeal such

alleged errors; and (2) “actual prejudice resulting from the errors

of which [s]he complains.”      United States v. Mikalajunas, 186 F.3d

490, 492–93 (4th Cir. 1999).          Alternatively, a Petitioner may

overcome her default by demonstrating a “miscarriage of justice”

through demonstrating “actual innocence by clear and convincing

evidence.”    Id.

      “The existence of cause for a procedural default must turn on

something external to the defense, such as the novelty of the claim

or a denial of effective assistance of counsel.”          United States v.

Pettiford, 612 F.3d 270, 280 (4th Cir. 2010) (quoting Mikalajunas,

186 F.3d at 493).        As for prejudice, it is not enough for a

petitioner to demonstrate “a possibility of prejudice,” but rather,

she must show that errors “worked to h[er] actual and substantial

disadvantage,” infecting the entire criminal proceeding with an

“error of constitutional dimensions.”        Frady, 456 U.S. at 170.

      A § 2255 petitioner need not overcome the procedural default

bar to advance a freestanding claim of ineffective assistance of

counsel, which is properly asserted for the first time in a § 2255

motion.    See United States v. King, 119 F.3d 290, 295 (4th Cir.

1997) (“[I]t is well settled that ‘a claim of ineffective assistance

should be raised in a 28 U.S.C. § 2255 motion in the district court

rather than on direct appeal, unless the record conclusively shows

ineffective assistance.’” (quoting United States v. Williams, 977


                                      4
Case 2:18-cr-00008-MSD-DEM Document 91 Filed 09/03/21 Page 5 of 15 PageID# 538



F.2d 866, 871 (4th Cir. 1992))).                  To obtain relief based on an

allegation of ineffective assistance, a petitioner must establish

both: (1) that counsel’s performance was so deficient that it fell

below    an    objective    standard    of       reasonableness;       and   (2)    that

counsel’s      inadequate   performance          resulted   in    prejudice    to    the

petitioner.      Strickland v. Washington, 466 U.S. 668, 687-88 (1984).

Conclusory statements are insufficient to carry a petitioner’s

burden.       See United States v. Dyess, 730 F.3d 354, 359 (4th Cir.

2013) (“[V]ague and conclusory allegations contained in a § 2255

petition may be disposed of without further investigation by the

District Court.”) (quotation marks and citation omitted).

       Satisfying the first prong of Strickland requires a showing

that    counsel     “made   errors     so       serious   that    counsel     was   not

functioning as the ‘counsel’ guaranteed the defendant by the Sixth

Amendment.” Strickland, 466 U.S. at 687. Reviewing courts strongly

presume that counsel exercised reasonable professional judgment,

and only in “relatively rare situations” will a § 2255 motion

establish that, “‘in light of all the circumstances, the identified

acts or omissions were outside the wide range of professionally

competent assistance.’”          Tice v. Johnson, 647 F.3d 87, 102 (4th

Cir. 2011) (quoting Strickland, 466 U.S. at 690).

       The    second   prong   of   Strickland       requires      a   petitioner    to

“affirmatively prove prejudice,” which requires a showing that

“there    is    a   reasonable      probability      that,       but   for   counsel’s


                                            5
Case 2:18-cr-00008-MSD-DEM Document 91 Filed 09/03/21 Page 6 of 15 PageID# 539



unprofessional errors, the result of the proceeding would have been

different.”      Strickland,     466   U.S.     at    693–94.       “A   reasonable

probability is a probability sufficient to undermine confidence in

the outcome.” Id. at 694. The prejudice prong is slightly modified

where, as here, a petitioner challenges a conviction entered after

a guilty plea; in such circumstances, the petitioner “must show

that there is a reasonable probability that, but for counsel’s

errors, [s]he would not have pleaded guilty and would have insisted

on going to trial.”       Hooper v. Garraghty, 845 F.2d 471, 475 (4th

Cir. 1988) (quotation marks and citation omitted).

                                III. DISCUSSION

      Petitioner’s § 2255 motion advances two claims: (1) a direct

attack on the validity of her conviction pursuant to Rehaif; and

(2)   an   ineffective    assistance     of    counsel    claim     predicated   on

defense counsel’s failure to advance a Rehaif-like challenge to

Petitioner’s § 922(g) felon in possession charge.                   In Rehaif, the

Supreme Court interpreted the statutory language in 18 U.S.C.

§ 922(g) to require the Government to “prove both that the defendant

knew [s]he possessed a firearm [or ammunition] and that [s]he knew

[s]he belonged to the relevant category of persons barred from

possessing a firearm [or ammunition].”              Rehaif, 139 S. Ct. at 2200.

Requiring    proof   of   the   latter       mens   rea   element    was   a   newly

recognized element of the offense established by the Supreme Court

in Rehaif.


                                         6
Case 2:18-cr-00008-MSD-DEM Document 91 Filed 09/03/21 Page 7 of 15 PageID# 540



                      A. Direct Claim under Rehaif

      Petitioner’s Rehaif claim is based on the fact that the Court

failed to inform her, at the time of her guilty plea, that she

could not be convicted of the § 922(g) felon in possession offense

unless the Government proved that she knew she was a prohibited

person (i.e., a felon).        The Fourth Circuit’s opinion in United

States v. Gary, 954 F.3d 194 (4th Cir. 2020), rev’d sub nom. Greer

v. United States, 141 S. Ct. 2090 (June 14, 2021), supported

Petitioner’s position, holding that failure to properly advise a

defendant of the mens rea element is a “structural error” subject

to   reversal   without   a   showing of   prejudice.     Id.   at   207-08.

However, the Supreme Court recently reversed Gary, finding that:

      [D]iscrete defects in the criminal process—such as the
      omission of a single element from jury instructions or
      the omission of a required warning from a Rule 11 plea
      colloquy—are not structural because they do not
      necessarily render a criminal trial fundamentally unfair
      or an unreliable vehicle for determining guilt or
      innocence. . . . A Rehaif error in jury instructions is
      therefore not structural. And it follows that a Rehaif
      error in a plea colloquy is likewise not structural.
      The omission of that mens rea element from a plea
      colloquy—like the omission of that mens rea element from
      jury instructions—does not affect the entire framework
      within which the proceeding occurs. . . .     In short,
      Rehaif errors fit comfortably within the “general rule”
      that a constitutional error does not automatically
      require reversal of a conviction. Rather, a defendant
      such as Gary must satisfy the ordinary plain-error test.

Greer, 141 S. Ct. at 2100 (quotation marks and citations omitted).

      As argued in detail in the Government’s brief in opposition,

Petitioner’s direct challenge to her conviction under Rehaif is


                                      7
Case 2:18-cr-00008-MSD-DEM Document 91 Filed 09/03/21 Page 8 of 15 PageID# 541



“procedurally defaulted” because it was not raised in this Court,

or raised on direct appeal. As noted above, Petitioner can overcome

such   default   by    demonstrating   actual     innocence    by   clear   and

convincing evidence, or alternatively, by demonstrating “cause” and

“actual prejudice.”      Mikalajunas, 186 F.3d at 492-93.

       First, Petitioner fails to demonstrate actual innocence, which

requires her to “demonstrate that, in light of all the evidence,

it is more likely than not that no reasonable juror would have

convicted h[er].”       Bousley v. United States, 523 U.S. 614, 623

(1988)    (quotation    marks   and    citation    omitted).        “‘[A]ctual

innocence’ means factual innocence, not mere legal insufficiency,”

and the government is permitted to supplement the record with

additional evidence of guilt, to include evidence demonstrating

that “the Government has forgone more serious charges in the course

of plea bargaining.”       Id. at 623-24.       Here, Petitioner does not

present any evidence or even allege any facts that would support a

claim of actual innocence, 2 and the record demonstrates that the

Government dismissed more serious charges in exchange for her

guilty plea.      Furthermore, the Government provided evidence in

response to Petitioner’s § 2255 motion that indicates on its face

that Petitioner knew from state court probation documents that she



2 Petitioner’s initial filing indicates that her § 922(g) conviction was
predicated “on misdemeanors,” ECF No. 65, at 3, but this is both factually
inaccurate, see ECF No. 74-1, and casts some doubt on whether Petitioner’s
§ 2255 motion actually challenges whether she had the requisite mental state
at the time she committed her federal crime.
                                       8
Case 2:18-cr-00008-MSD-DEM Document 91 Filed 09/03/21 Page 9 of 15 PageID# 542



was a felon, ECF No. 74-1, and Petitioner offers no challenge to

such evidence through a reply brief or other responsive submission.

      Second, Petitioner fails to demonstrate cause and prejudice

for her default under the standard articulated in Mikalajunas, 186

F.3d at 492–93.      It is unclear which theory, if any, Petitioner

proceeds under to overcome her procedural default because she did

not file a reply brief.      However, to the extent she might seek to

establish “cause” by relying on allegations that defense counsel

provided deficient performance, Petitioner fails to demonstrate a

performance error that rose to the level of a constitutional

violation (as addressed below in Part III.B).               To the extent

Petitioner could conceivably establish “cause” by relying on the

unadvanced contention that a Rehaif claim was “so novel that its

legal basis [wa]s not reasonably available to counsel,” Bousley,

523 U.S. at 622, such standard does not appear to be satisfied for

a Rehaif claim as of August of 2018−the month that Petitioner was

found guilty, sentenced, and elected not to appeal−because the

Eleventh Circuit had recently denied just such a claim in Rehaif

in a published opinion issued in March of 2018.          United States v.

Rehaif, 888 F.3d 1138, 1143 (11th Cir. 2018), rev’d and remanded,

139 S. Ct. 2191 (2019).       Accordingly, while a Rehaif claim would

have likely been “futile” in this Circuit at the time Petitioner

pled guilty and was sentenced based on the existence of contrary

controlling law, see United States v. Langley, 62 F.3d 602, 605


                                      9
Case 2:18-cr-00008-MSD-DEM Document 91 Filed 09/03/21 Page 10 of 15 PageID# 543



 (4th Cir. 1995), it does not appear to have been “so novel” at that

 time so as to excuse Petitioner’s default.          See United States v.

 Claytor, No. 7:15cr70, 2021 WL 62272, at *3 (W.D. Va. Jan. 7, 2021)

 (collecting    cases   rejecting   “the   novelty   argument”);    but   see

 Merritt v. United States, 499 F. Supp. 3d 249, 258 (E.D. Va. 2020)

 (finding the claim novel in a case where the petitioner pled guilty

 in 2010, but concluding that the petitioner failed to demonstrate

 prejudice).

       This Court need not resolve the question of novelty, however,

 because even assuming that a Rehaif claim was sufficiently “novel”

 in mid-2018 to constitute “cause,” Petitioner fails to demonstrate

 “prejudice,” with nothing in the record suggesting that there was

 a reasonable probability that Petitioner would have proceeded to

 trial and risk conviction on drug conspiracy charges in order to

 challenge whether she knew she was a felon.           See Merritt, 499 F.

 Supp. 3d at 259 (“When raising a forfeited attack on a guilty plea,

 a defendant can only demonstrate that an error affected h[er]

 substantial rights or establish prejudice on collateral review by

 ‘show[ing] a reasonable probability that, but for the error, [s]he

 would not have entered the plea.’” United States v. Dominguez

 Benitez, 542 U.S. 74, 76 (2004))). 3       Notably, Petitioner does not



 3 Even before Gary was reversed by the Supreme Court, multiple district
 judges in this Circuit found that the prejudice standard articulated in Gary,
 which involved a direct appeal, was not applicable when determining whether
 a § 2255 petitioner could overcome her procedural default.        See, e.g.,
 Claytor, 2021 WL 62272, at *5 (collecting cases).
                                      10
Case 2:18-cr-00008-MSD-DEM Document 91 Filed 09/03/21 Page 11 of 15 PageID# 544



 challenge the Government’s exhibit establishing that Petitioner

 signed her state-court “conditions of probation” in 2014 expressly

 acknowledging that she read the entire probation document “and/or

 had [it] read and explained” to her, ECF No. 74-1, at 2.                    The first

 page of such document establishes that Petitioner was convicted of

 four different state crimes, including “Grand Larceny,” for which

 she   received    a 2-year      sentence,    with    one   year and      11   months

 suspended, demonstrating that her offense satisfies the federal

 felony requirement as it is “punishable by imprisonment for a term

 exceeding one year.”          18 U.S.C. § 922(g)(1).            The fact that in

 2015, Petitioner had her state-court probation revoked and her

 sentence of two years’ incarceration on the Grand Larceny charge,

 and related charges, “resuspended” upon ten years good behavior

 only further undercuts any notion that Petitioner was somehow

 unaware   that    her   prior    crimes     were    punishable    by    a    term   of

 incarceration exceeding one year.            ECF No. 60 ¶ 27.          Finally, as

 highlighted      by   the   Government,     the    “Statement    of    Facts”   that

 Petitioner signed in this case includes a stipulation indicating

 that Petitioner committed her federal offense “knowingly with the

 specific intent to violate the law,” ECF No. 31 ¶ 9 (emphasis

 added), which further reveals that Petitioner knew she fell within

 the class of individuals prohibited from possessing ammunition.

 See Merritt, 499 F. Supp. 3d at 262 (discussing an earlier case

 where the district court denied a § 2255 Rehaif claim because the


                                        11
Case 2:18-cr-00008-MSD-DEM Document 91 Filed 09/03/21 Page 12 of 15 PageID# 545



 petitioner agreed in his Statement of Facts that his acts violating

 § 922(g) were committed “willfully and knowingly with the specific

 intent to violate the law”).

       In light of such evidence, and in the absence of any new

 evidence or even an unsworn proffer suggesting that Petitioner

 lacked knowledge of her prohibited status at the time she possessed

 the ammunition, Petitioner fails to demonstrate that there is a

 “reasonable probability” that she would have proceeded to trial if

 she had been instructed of the mens rea requirement.                     See Greer,

 141 S. Ct. at 2097 (explaining that if a defendant does not argue

 or   make   the   representation       that    “[s]he     would   have    presented

 evidence in the district court [indicating] that [s]he did not in

 fact know [s]he was a felon when [s]he possessed firearms” then the

 “court will have no reason to believe that the defendant would have

 presented such evidence to a jury,” and absent such a claim, a

 defendant “cannot show that, but for the Rehaif error during the

 plea colloquy, there is a reasonable probability that [s]he would

 have gone to trial rather than plead guilty”).                      Accordingly,

 Petitioner’s      first   §   2255    claim    is   DISMISSED     AND    DENIED    as

 procedurally defaulted.            See id. at 2095 (“As many courts have

 recognized    and   as    common     sense    suggests,    individuals     who    are

 convicted felons ordinarily know that they are convicted felons.”);

 Cherry v. United States, No. 2:17cr145, 2020 WL 6480921, at *2

 (E.D. Va. Nov. 4, 2020) (noting that “[d]emonstrating prejudice


                                          12
Case 2:18-cr-00008-MSD-DEM Document 91 Filed 09/03/21 Page 13 of 15 PageID# 546



 under Rehaif will be difficult for most convicted felons” because

 “[c]onvicted felons typically know” both that they are in fact

 felons and that “the Government would have little trouble proving”

 that they know they are felons (quoting United States v. Lavalais,

 960 F.3d 180, 184 (5th Cir. 2020))). 4

                        B. Ineffective Assistance

       Petitioner    separately    argues    that   defense    counsel    was

 ineffective for failing to “reasonably know that [Petitioner] could

 not be convicted of charges as outlined in the indictment” and for

 failing to file a motion seeking acquittal.         ECF No. 69, at 7.     It

 is unclear whether such challenge asserts that trial counsel was

 ineffective for allowing Petitioner to plead guilty or for failing

 to file an appeal after her conviction.       However, regardless of the



 4 Even if Petitioner’s Rehaif challenge was procedurally proper, such claim
 fails on the merits for largely the same reasons discussed above, with the
 record revealing that the instructional error was harmless. As described
 above, the only “new” evidence/argument before the Court supports a finding
 that Petitioner knew she was a felon, which supports Petitioner’s decision
 to enter a plea of guilty to a single § 922(g) charge, a plea that resulted
 in: (1) a Guideline credit for acceptance of responsibility; (2) a downward
 variance predicated in part on Petitioner’s remorse; and (3) a sentence of
 only two years’ incarceration. Petitioner’s entry of a guilty plea on a
 § 922(g) offense that she was in fact guilty of committing helped her avoid
 a conviction on multiple drug trafficking offenses that were dismissed as
 part of her plea agreement, including offenses with a maximum term of twenty
 years imprisonment. The objective reasonableness of Petitioner’s decision
 to plead guilty remains sound on this habeas record, with Petitioner
 acknowledging in her Statement of Facts that she was in fact guilty of
 trafficking in cocaine base and marijuana and of maintaining a drug premises.
 See United States v. Fugit, 703 F.3d 248, 260 (4th Cir. 2012) (indicating
 that the operative question is whether proceeding to trial would have been
 “objectively reasonable in light of all of the facts”); see also Greer, 141
 S. Ct. at 2097 (“[I]f a defendant was in fact a felon, it will be difficult
 for [her to show] . . . a ‘reasonable probability’ that, but for the Rehaif
 error, the outcome of the district court proceedings would have been
 different.”).
                                      13
Case 2:18-cr-00008-MSD-DEM Document 91 Filed 09/03/21 Page 14 of 15 PageID# 547



 precise nature of this claim, Petitioner fails to demonstrate

 constitutionally deficient performance or resulting prejudice, thus

 failing to satisfy either prong of the Strickland test.

       First,   at   the    time     of        counsel’s    challenged    conduct,

 “controlling    Fourth    Circuit   precedent       held    that   a   defendant's

 knowledge of h[er] relevant status was not an element of an offense

 under § 922(g)(1),” and counsel’s failure to predict “a change in

 the controlling law does not constitute deficient performance under

 Strickland.”     United States v. Hilliard, No. 3:17cr44, 2021 WL

 2369400, at *7 n.13 (E.D. Va. June 9, 2021) (citing United States

 v. Morris, 917 F.3d 818, 823 (4th Cir. 2019)).              Second, for reasons

 already discussed above, Petitioner fails to demonstrate prejudice

 because, in light of Greer, Petitioner’s § 2255 motion and related

 filing do not demonstrate a “reasonable probability” that the

 result of the proceeding would have been different had counsel

 identified this issue at the plea stage or during the appeal

 period. 5   On these facts, Petitioner’s ineffective assistance claim

 is DENIED.

                               IV. CONCLUSION

       For the reasons stated above, Petitioner’s first § 2255 claim

 is DISMISSED AND DENIED as procedurally defaulted and her second




 5 Petitioner’s abbreviated ineffective assistance claim does not assert that
 she was unaware of her status, but rather, vaguely asserts that Petitioner
 could not be convicted of a § 922(g) offense. Such claim fails to demonstrate
 that relief is proper or that further discovery is warranted.
                                          14
Case 2:18-cr-00008-MSD-DEM Document 91 Filed 09/03/21 Page 15 of 15 PageID# 548



 claim is DENIED on the merits.       Finding that the procedural basis

 for the dismissal of Petitioner’s defaulted claim is not debatable,

 and separately finding that Petitioner has not made a “substantial

 showing of the denial of a constitutional right,” a certificate of

 appealability as to her § 2255 motion is DENIED.                28 U.S.C.

 § 2253(c); see R. Gov. § 2255 Proc. for U.S. Dist. Cts. 11(a);

 Miller-El v. Cockrell, 537 U.S. 322, 335-38 (2003); Slack v.

 McDaniel, 529 U.S. 473, 483-85 (2000).

       Petitioner    is   ADVISED    that   because    a   certificate    of

 appealability is denied by this Court, she may seek a certificate

 from the United States Court of Appeals for the Fourth Circuit.

 Fed. R. App. P. 22(b); Rules Gov. § 2255 Proc. for U.S. Dist. Cts.

 11(a). If Petitioner intends to seek a certificate of appealability

 from the Fourth Circuit, she must do so within sixty (60) days from

 the date of this Opinion and Order.         Petitioner may seek such a

 certificate by filing a written notice of appeal with the Clerk of

 the United States District Court, United States Courthouse, 600

 Granby Street, Norfolk, Virginia 23510.

       The Clerk is DIRECTED to forward a copy of this Opinion and

 Order to Petitioner and counsel of record for the Government.

       IT IS SO ORDERED.


                                                     /s/
                                               Mark S. Davis
                                     CHIEF UNITED STATES DISTRICT JUDGE
 Norfolk, Virginia
 September ____,
             3   2021

                                     15
